Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
 Receipt of amendment and argument dated 4/13/22 and IDS dated 02/01/22 is acknowledged.
Claims 3-6 and 13-15 are canceled.
New claims 16-34 have been added. 
Claims 1-2, 7-12 and 16-34 are pending.

In response to the amendment, the following new rejections will replace all the previous rejections:
Claim Rejections - 35 USC § 112

Claims 1-2, 7-12 and 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1 and 20 recite the multiparticulate solid dosage form has a volume of at least 36 ml and at least 200 microcapsules” which is vague and indefinite because claim 1 does not clearly state what are the meets and bounds of the volume of the solid dosage form. The claim is indefinite because the term “at least” allows for any volume above 36 ml and allows any number of microcapsules above 200 in the matrix. It is not readily clear from the instant claims or the instant disclosure as to how the volume of the dosage form and the number of microcapsules is related, how large should the dosage form be or the volume of a microcapsule embedded in the matrix. Claims 2, 7-12, 16-19 and 21-34 are dependent upon claim 1 and therefore considered indefinite. Claim 8 also recites “at least a volume of 1.37 ml”; claims 17 and 21 recite “at least 300 microcapsules”. Hence, the claim is indefinite.
3.	Claims 8 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 and 24 recite multiparticulate solid dosage form has a volume of at least 1.37 ml, which is not further limiting the volume limitation of claim 1 i.e., “at least 36 ml”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. A clarification and correction is requested.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-2, 7-12, 16-17, 19-28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968872 to Yan et al in view of US 2015/0306038 to Tran et al., and US 2018/0235899 to Goldberg et al.
Yan teaches encapsulated agglomeration of microcapsules and method for the preparation thereof. The microcapsules comprising an agglomeration of primary microcapsules, each individual primary microcapsule having a primary shell and the agglomeration being encapsulated by an outer shell (abstract). The process includes a) providing an aqueous mixture of a loading substance, a first polymer component of shell material and a second polymer component of shell material; b) adjusting pH, temperature, concentration, mixed speed or a combination thereof to form shell material comprising the first and second polymer components, c) cooling the aqueous mixture to a temperature above gel point of the shell material until the primary shells form agglomerations; and d) further cooling the aqueous mixture to form an outer shell of shell material around the agglomerations (summary of the invention and col. 2, l 3-35). Fig. 1 and 2 of Yan teaches small microcapsules agglomerated together and the agglomeration surrounded by shell material to form a larger microcapsule.  In particular, Yan teaches complex coacervation [col. 5, l 5-11]. The microcapsules are finally washed with water and dried to provide free-flowing powder, wherein the drying process employ freeze-drying, drying with ethanol or spray drying [col. 5, l 61-65]. The microparticles are cross-linkable by including a chemical links such as polymers, including alginate, gum, gelatin (claimed matrix materials) etc [0024-0025].
For the loading substance, Yan teaches a hydrophobic liquid such as fish oils, purified oily substances such as omega-3fatty acids (EPA, DHA), drugs, nutritional supplements, antioxidants and vitamin E (col. 2, l 50-col. 3, l 12). The shell material that forms a microcapsule around the loading substance are selected from gelatin, polyphosphates, polysaccharides, alginates, pectin, gum arabic, carrageenan etc [col. 3, l 13-40]. Example 1 of Yan teaches preparation of fish oil microcapsules by employing gelatin, water, sodium ascorbate, sodium polyphosphate and fish oil (comprising 30% EPA and 20% DHA). Thus, Yan teaches the microparticulates of the instant claims (claim 20, 23), including the primary and/or outer shell material such as gelatin, polyphosphate or mixtures (instant claim 7). For claim 9-12 and 25-28, Yan teaches fish oil and hence meet the claim limitations.
Instant claimed method and product claims (1 and 20 respectively) requires freeze drying. Yan does not exemplify a method employing freeze-drying step. However, Yan suggests several methods of drying including freeze-drying. Even though the process of preparation described by Yan teaches coating of the outer shell polymer over the gelatin coated oil droplets (example 1), the outer shell polyphosphate reads on the matrix.
 
In this regard, Tran et al also teaches microparticle composition comprising a hydrophobic active and a probiotic distributed within a cross-linked matrix [0006]. Tran teaches a method of preparing the composition including the steps of blending an emulsion comprising a hydrophobic active with a probiotic containing emulsion; and blending the probiotic-containing emulsion with a cross-linkable reagent (abstract; 0007).  Tran teaches that a combination of probiotic and an additional active agent provides enhanced beneficial activity [0004] and compensate for the losses that occur during the microparticle production [0010]. Tran teaches that the microparticles include any number of active agents such as drugs, supplements, foods [0014], fruit-based extracts [0015]. The microparticles are cross-linkable by including a chemical links such as polymers, including alginate, gum, gelatin (claimed matrix materials) etc [0024-0025]. For the probiotic, Tran teaches several bacteria [0048].
Tran teaches that the microparticles comprising a hydrophobic active and probiotic are distributed throughout the matrix with a substantially uniform distribution or non-uniform distribution [0091, 0098, 0104]. For the claimed hydrophobic active and active agents of claims 10 and 11, Tran teaches hydrophobic actives [0052] and include fish oil, omega-3 fatty acid [0053-0054], and in particular docosahexanoic acid [0057]. In some embodiments, Tran teaches that the active agent may include flavors to mask the flavor of probiotic or hydrophobic active, such as fortify with juice flavor [0102-0103]. Tran suggest microparticles encapsulating hydrophobic active and a probiotic are further embedded in the crosslinkable matrix (such as alginate), and further teaches that the method of preparing may be spray drying or freeze-dried, with or without carriers such as maltodextrin (0114). Examples 1-3 teach preparing whey protein isolate matrix, fish oil emulsion, cross-linkable agent, microparticle precursor, and the preparation of the final microparticle. For the claimed hydrophobic active and active agents of claims 10 and 11, Tran teaches hydrophobic actives [0052] and include fish oil, omega-3 fatty acid [0053-0054], and in particular docosahexanoic acid [0057]. In some embodiments, Tran teaches that the active agent may include flavors to mask the flavor of probiotic or hydrophobic active, such as fortify with juice flavor [0102-0103].
 Tran teaches that the matrix encloses the hydrophobic active containing microparticles and protects the same from heat, moisture, air, light etc., release the same at a controlled rate under specific conditions desired; as well as mask the flavor of the active encapsulated that is perceived by the consumer as being objectionable [0104]. In particular, Tran teaches that fish oil is susceptible to oxidation [0082] and that fish oil has an objectionable flavor in taste and smell, fishy flavor [0103; 105]. 
Goldberg teaches a device for delivery of a first therapeutic agent and a second therapeutic agent to a site in epithelial tissue includes a first layer having a first, freeze-dried polymeric matrix having first and second opposed surfaces, formed by a composition including chitosan, a hydration promoter, a particle adhesion inhibitor, and a particle aggregation inhibitor, and a plurality of first particles embedded within the first matrix so as to be directly surrounded by, and in contact with, the first matrix, the first particles containing the first therapeutic agent and having a coating around the first therapeutic agent, the coating including chitosan (abstract). Goldberg further teaches that the matrix is used for oral mucosal applications [0075], and thus meet edible matrix. The device further includes a second layer, adjacent to the first layer, having a second, freeze-dried polymeric matrix containing the second therapeutic agent, the first layer and/or the second layer is configured to be attached to the site in the epithelial tissue (abstract). {0013] teaches first matrix in made of chitosan, a hydration promoter, a particle adhesion inhibitor to prevent adhesion of particle to the matrix [0032] and a particle aggregation inhibitor to prevent adhesion of the particles embedded in the matrix that is subject to freeze drying [0033]. Goldberg teaches that the first layer includes first particles comprising a first therapeutic agent that is released through a coating formed by chitosan of the first layer. Goldberg teaches a second a third layer similar to the first, and containing second and third particles. For the process of preparation, Goldberg teaches freeze drying step in [0014]. Goldberg teaches several active agents such as biologics, nutraceuticals, diagnostic etc [0053].  teaches delivering a number of active agents Goldberg teaches the release of active agent from the embedded particles in the matrix, over a sustained period of 70 hours (see figure 1). Fig 8 shows a matrix with plurality of particles embedded therein. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Yan so to prepare the microcapsule that are embedded in a polymeric matrix (suggested by Goldberg) instead of the microcapsules being crosslinkable by polymers such as gelatin ([0024-0025] of Yan), and further freeze drying the said matrix with embedded microcapsules. The motivation to choose comes from the teachings of Yan that any drying processes can be employed and that the microcapsules so prepared are resistant to breakage and can effectively protect the substance encapsulated therein against oxidation and effectively deliver the substance for nutritional or medical purposes. Furthermore, one skilled in the art would have been motivated to do so because Tran teaches that the matrix materials such as alginate effectively protects the active from oxidation and also control the fishy flavor of the said oil. A skilled artisan would have further been motivated to further include fruit flavored juices such as orange or other fruit juices in order to prevent the unwanted flavor of the fish oil, as suggested by Tran [0102].  Hence, one of an ordinary skill in the art would have expected to increase patient compliance upon administration of the composition of Yan (modified by Goldberg and Tran) comprising actives such as fish oil (Yan and Tran) because a skilled artisan would have expected that the active agent comprising microcapsules embedded in the matrix would effectively prevent the off-flavor of encapsulated fish oil (taught by both Yan and Tran) and thus provide patient compliance in consuming the composition. One of an ordinary skill in the art would also have been motivated because Goldberg teaches that drugs embedded as microcapsules in the matrix (and freeze dried) provides the release of the active for several hours, as seen in Figure 1.
While Yan does not teach the claimed ratio of edible matrix to the microcapsules is from 5:1 to 50:1 (instant claim 16 and 22), Tran describes the same agglomerated microcapsules in an outer polymeric matrix and further the same polymers and active agents of instant claims and therefore it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose the appropriate proportions of microcapsules and the outer polymeric shell matrix (in the teachings of Yan), in order to increase rupture strength and provide good oxidative barrier to the encapsulated substance, in conjunction with high load volumes. For claim 8 and 24, claimed volume of at least 0.36 ml, instant claim does not specify any high limit and fails to claim the actual size. While Yan fails to teach any specific volume size, one of an ordinary skill would have been able to prepare the microcapsules of the desired volume with an expectation to increase load volumes of the microparticles. 
Claim 17 and 21, Figure 1 of Yan shows plurality of microcapsules in the external shell matrix. Hence, even though Yan does not teach the claimed number of microparticles, it would have obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to prepare an agglomeration comprising a desired number of microcapsules based on the amount of the active agent to be encapsulated and depending on the desired release rate of the active from the microcapsules.  
With respect to the claimed particle sizes, Goldberg teaches that the particles embedded have a diameter of 1 nm to 2000 nm (2 microns) [0028 &0065], which overlaps with the claimed 1micron to 2000 micron. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Moreover, Goldberg teaches that particle size is dependent on the pH of the solution and weight ratio of matrix material [0059]. Goldberg teaches that the size of the particles influences the release rates [0059]. Goldberg also teaches that all the layers can have same active agent in the particles and that the layers provide the release of the active over a period of days with the first layer providing immediate release [0089]. Hence, it would have obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an appropriate size of the microcapsules (of Yan) that are embedded in the matrix so as to achieve the desired release rate of the active from the matrix.
With respect to the claimed volume, the prior art does not teach the claimed volume. However, Tran teaches that the microparticle droplets comprising hydrophobic active agent may be of suitable small size (0.5 to 1 micron that overlaps with the claimed size range) so as to be evenly distributed throughout the matrix and also reductions in the droplet size increases the surface area to volume ratio of the hydrophobic active increases [0081]. Tran also teaches that the droplet size will also impact on the volume of interstitial space available between droplets. Hence, it would have obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an appropriate size, numbers and volume of the microcapsules of Yan because while Goldberg teaches particle size control the release of the active therein, Tran suggests that the appropriate volume and particle size provides even distribution of the particles in the matrix and increases the volume of the active. Hence, even though Tran does not teach the claimed volume and microcapsule numbers, optimizing the size and volume of the microcapsules and further choosing the numbers of microcapsules based on the amount or volume of the active therein, with an expectation to provide a desired release rate of the actives (hydrophobic actives such as fish oil) would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention. 


5.	Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968872 to Yan et al in view of US 2015/0306038 to Tran et al., and US 2018/0235899 to Goldberg et al., as applied to claims 1-2, 7-12, 16-17, 19-28 and 32-34 above, and further in view of US 2004/0037890 to Burger et al (Burger).
Yan, Goldberg and Tran, discussed above, fails to teach the instant claims 18 and 29. Instant claims require a matrix comprising a fruit puree and/or sugar. 
Burger teaches a composition comprising an inert microparticle core and coating thereon comprising a carbohydrate matrix, wherein the matrix comprises 5 to 95% high molecular weight film forming carbohydrate, 5 to 30% mono, di and trisaccharides; and 0 to 30 wt% maltodextrin, based on the total weight of the carbohydrate matrix; and the encapsulated active agent is selected from the group consisting of flavorants, fragrances, pharmaceuticals etc.(abstract). Burger teaches that surprisingly it has been found that an improved moisture and oxygen stable composition can be obtained by using the carbohydrate matrix described above [0012]. Burger further teaches that the film forming carbohydrate matrix is selected from the group consisting of alginates, pectins, gums acacia, carrageenan, xanthan, dextran, gelatin etc. [0018]. For the mono, di and trisaccharides, Burger teaches glucose, fructose, maltose, sucrose, raffinose, xylitol and materials having high content of sugars like fruit juice solids [0020]. For the encapsulated oils, Burger teaches oils such as essential oils, citrus oil, bergamont oils, bakery flavorants etc [ 0024, 0047, Table A and B and claim 10].
	Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the compositions comprising microcapsules of Yan (modified by the teachings of Goldberg and Tran) and further include 5 to 30% mono, di and trisaccharides selected from the group consisting of glucose, fructose, maltose, sucrose, raffinose, xylitol and materials having high content of sugars like fruit juice solids, as suggested by Burger. One skilled in the art would have been motivated to do so because Burger teaches that inclusion of saccharides such as glucose, fructose, maltose, sucrose, raffinose, xylitol and materials having high content of sugars like fruit juice solids provide moisture and oxygen stability to the composition [0011-0012] and also provide the fresh tasting flavorant to the otherwise off-flavored dry comestible beverages [0002].

6.	Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 8968872 to Yan et al in view of US 2015/0306038 to Tran et al., and US 2018/0235899 to Goldberg et al., as applied to claims 1-2, 7-12, 16-17, 19-28 and 32-34 above, and further in view of US 20090274791 to Mattson et al (Mattson).
Instant claim 30 is directed to multidose product comprising at least ten of the multiparticulate solid dosage forms according to claim 20. Claim 31 is directed to a reclosable and resealable multidose product. Yan, Goldberg and Tran fail to teach claims 30 and 31.
The teachings of Mattson have been relied upon for the same. 
Mattson teaches food articles comprising delivery devices of including active agents such as polyunsaturated fatty acids, eg: omega-3-fatty acids, for providing the health benefits of PUFAs [0003-0007]. The composition is in the form of microcapsules [0008, 0034]. The composition is in the form of food articles that include one or more delivery devices, for eating or drinking, the composition [0026 and 0028]. [0042] describe encapsulating active agents such as DHA or EPA [0042, 0074] and the outer shell includes gelatin. The composition can be in the form of tablets, gel-caps, capsules etc [0049]. For the microcapsules, Mattson teaches droplets of liquids with a coating of a shell material selected from starch, gelatin etc [0061], and further suggests multi-core microcapsules [0062]. [0064-0066, 0091-0092, 0095-0104] describes microcapsules comprise an agglomeration of primary microcapsules, which has a primary shell, and further the microcapsules have a secondary shell. Mattson teaches that the microcapsules are resistant to rupture during preparation, packaging and storage [0063]. Mattson teaches the same shell materials that are also claimed in the instant claim 7 [0067]. In particular, Mattson teaches that the two-component shell can be a complex coacervate [0069, 0092 and 0107-0108] and further the microcapsules are dried by one of the drying methods i.e, spray drying, freeze drying etc. Furthermore, [0129-0130] of Mattson teaches the therapeutic effect in the microcapsules to contain a daily dose and divided into multiple doses for purposes of administration. Mattson teaches that the single dose compositions can contain such amounts or submultiples thereof to make up the daily dose. Example 13 is directed to pasteurized cheese food, comprising microencapsulated omega-3 oil. The composition is vacuum packaged in plastic fill pouches to form slices. 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of Yan (modified by the teachings of Goldberg and Tran) comprising oil encapsulated microcapsules embedded in a matrix material, and further package the composition of Yan in the form of multidose compositions in plastic pouches. One skilled in the art would have been motivated to prepare multidose composition and in single or resealable or reusable packaging because Mattson teaches encapsulating a variety of active agents including the claimed PUFAs, in different types of formulations that can be packaged in a variety of ways for repeated use (0114]. Hence, one skilled in the art would have prepared the appropriate reusable and resealable multidose packaging system as desired with the compositions of Yan modified by Tran. 


Response to Arguments
Applicants’ arguments dated 04/13/22 have been considered but not found persuasive. Applicants argue that Instant claims have been amended to recite freeze dried multiparticulate solid dosage form with microcapsules embedded thereon, a volume of at least about 36 ml and a size of 1-2000 microns, and at least 200 microcapsules in the matrix. It is argued that Yan does not exemplify freeze drying of the substrate and instead teaches freeze drying of the microcapsules. However, the present rejection further relies on the teachings of US 2018/0235899 to Goldberg et al. Goldberg teaches a freeze-dried matrix comprising microparticles embedded therein, and suggests providing a sustained release rate for several days. Goldberg further teaches that the matrix is used for oral mucosal applications [0075], and thus meet edible matrix.
Applicants argue that Yan does not teach “at least 200 microcapsules”, having a volume of at least 36 ml. It is argued that Yan teaches the diameter of agglomerated microcapsules but not the claimed diameter of microcapsules. It is argued that the volume of agglomerated microcapsules taught by Yan is several orders smaller than the claimed microparticulate dosage form. It is argued that Tran teaches freeze drying of microparticles of less than 1000 microns (less than 50 microns), but not the claimed volume. However, Applicants’ argument is not found persuasive because firstly, claim 1 does not clearly state that the volume refers to microcapsules and instead states volume of the microparticulates dosage form, which according to claim 1 includes both the matrix and also microcapsules. Further, Goldberg teaches freeze drying a matrix comprising microparticles. Both Goldberg and Tran suggest particle sizes that overlap with the claimed particle sizes and further Goldberg teaches sustained release. Tran also suggests that the reduced particle size enable larger volume of active. Hence, choosing the particle size (microcapsules of Yan), the number of particles and the volume of microcapsules so as to include higher amount of active encapsulated and providing a sustained release would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611